           Case 1:18-cv-06275-AJN Document 27 Filed 09/16/19 Page 1 of 10


                                                                 T,-:'.         "~ ~. .. i       -
                                                                   l,..   <   :i_ ;_,   ¼    (


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



     Jeannie Holohan,

                          Plaintiff,
                                                                      18-CV-6275 (AJN)
                   -v-
                                                                          MEMORANDUM
     Newmark & Company Real Estate, Inc. et al.,                           AND ORDER

                          Defendants.



ALISON J. NATHAN, District Judge:

          Plaintiff Jeannie Holohan brings this action against her former employer Newmark &

Company Real Estate, Inc. ("Newmark"), and Merrill Roth in his individual capacity (together,

"Defendants"), alleging that they discriminated against her on the basis of gender by subjecting

her to sexual harassment and then unlawfully retaliated when she complained of the harassment.

Holohan asserts claims under Title VII of the Civil Rights Act of 1964 ("Title VII"), 42 U.S.C. §

2000e, et seq., the New York State Human Rights Law ("NYSHRL), N.Y. Exec. Law§ 290 et

seq., and the New York City Human Rights Law ("NYCHRL"), N.Y.C. Admin. Code§ 8-107, et

seq. Before the Court is Defendants' motion to dismiss the Complaint in its entirety for failure

to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). Dkt. No. 17. For the

reasons articulated below, Defendants' motion is GRANTED in part and DENIED in part.

I.        Background

          The following facts are drawn from the Complaint and assumed to be true for purposes of

this motion to dismiss.

          In November 2016, Jeannie Holohan was hired by Defendant Newmark as a temporary

employee and in March 2017, was hired on a permanent basis. Complaint ("Compl."), Dkt. No.




                                                    1
         Case 1:18-cv-06275-AJN Document 27 Filed 09/16/19 Page 2 of 10




1, ,r,r 14-15. Merrill Roth was one of her supervisors during her employment at Newmark. Id.                       ,r
12. Holohan alleges that Roth sexually harassed her beginning in June 2017.

       The first incident allegedly occurred in early June. After Holohan left a notebook in

Roth's office, Roth emailed her: "U left your pad in my office Tuesday. Is there a reward :-)?"

Holohan responded: "Not a bounty:) Funny!" Id.              ,r 18. Holohan contends that Roth's email was
a sexually suggestive comment. Id.      ,r 19.   Later that month, Holohan alleges that she was

concerned about whether her outfit for the day complied with the office dress code. When Roth

heard of Holohan' s concerns, he allegedly asked her to come into his office, "looked her up and

down" and "suggestively" stated "I have no problem with what I see." Id.               ,r 22.   Holohan alleges

that around the end of July 2017 and the beginning of August 2017, Roth required her to sit next

to him while reviewing a presentation and on one occasion intentionally leaned in towards

plaintiff as he reached for items on his desk. Id.        ,r 29.   Around the same time, Holohan alleges

that after she corrected Roth on an error, he made the comment, "you think you're so smart,

don't you? I wonder what else you are good at?" Id.            ,r 31.
       Around August 8, 2017, Holohan alleges the most serious incident occured. When she

was reviewing a project with Roth, she claims that Roth's hand brushed against her thigh and

that she moved away from him in response. Id.             ,r 33.   She further pleads that Roth leaned in and

stated: "You know I'm not a sexual monster. But my wife thinks I am." Id.               ,r 34.   Holohan

alleges that Roth "inched" closer to her and that she made up an excuse in order to leave. Id.                ,r
36. As she did, Holohan claims Roth said, "you know I understand women well." Id.                    ,r 37.
Shortly after this incident, Holohan says that she began to be unfairly criticized for her work,

both by Roth as well as by other supervisors. At one point, later in August, Holohan alleges that

Roth invaded her personal space and that she moved her chair in such a manner as to force him

to move. Id.   ,r 49.   After Holohan was criticized for her performance on an assignment for Roth

by another supervisor, Holohan claims that she met with Roth and that Roth stated, "I always

know how to maneuver to my favor." Id.           ,r 60.

                                                              2
               Case 1:18-cv-06275-AJN Document 27 Filed 09/16/19 Page 3 of 10




           Holohan states that she continued to be unfairly criticized for her job performance,

especially by Roth, but by others as well. Id.           ,r,r 64-90.   On or around November 21, 2017,

Holohan claims that she had a meeting with Roth and two other supervisors, where she was read

a written warning, authored by Roth. Id.            ,r,r 91-92.   The warning criticized Holohan for her job

performance on an important project, her attitude, insubordination, and for getting into an

altercation with Roth . Id        ,r,r 92-93.   Roth was allegedly smirking while the warning was read.

Id.   ,r 94.   Around November 27, Holohan states that she contacted one supervisor and two human

resources generalists about being unable to come into work because of the hostile work

environment. Id.      ,r 103.   At the end of November, Holohan claims that she met with the two

human resources generalists, and explained her claims that Roth sexually harassed her. Id                    ,r,r
104-110. She explained at this meeting that she believed the environment was abusive because

she was not acquiescing to Roth's conduct. Id.            ,r 110.     The human resources generalists allegedly

informed Holohan at this meeting that neither Roth nor her other supervisors would be involved

in the process going forward. Id          ,r 108.   At the end of the second meeting, Holohan claims that

she initially asked to be transferred to another department, but then took this back because she

believed that the work environment would not be any different. Id.                ,r 112.   On December 6,

2017, Holohan states that she "was terminated from her position in retaliation for complaining of

sexual harassment." Id.         ,r 114.
           Holohan received a right to sue letter from the EEOC on June 21, 2018. Id.              ,r 6.   She

initiated the instant action on July 11, 2018. Dkt. No. 1.

II.        Legal Standard

           To withstand a Rule 12(b)(6) motion to dismiss, "a complaint must contain sufficient

factual matter, accepted as true, to 'state a claim to relief that is plausible on its face."' Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A plaintiff is not required to provide "detailed factual allegations" in the complaint but

must assert "more than labels and conclusions." Twombly, 550 U.S. at 555. Ultimately, the

"[f]actual allegations must be enough to raise a right to relief above the speculative level." Id.

                                                                  3
          Case 1:18-cv-06275-AJN Document 27 Filed 09/16/19 Page 4 of 10




The Court must accept the allegations in the complaint as true and draw all reasonable inferences

in the non-movant's favor. ATS! Communs, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir.

2007).

III.     Discussion


         A.     Title VII Hostile Work Environment Sexual Harassment Claim Against
                Newmark
         In order to establish a claim for hostile work environment under Title VII, a plaintiff must

show two things. First a plaintiff must demonstrate that "the workplace is permeated with

discriminatory intimidation, ridicule, and insult ... that is sufficiently severe or pervasive to alter

the conditions of the victim's employment and create an abusive working environment." Howley

v. Town ofStratford, 217 F.3d 141, 153 (2d Cir. 2000) (quotations omitted). Second, a plaintiff

must show that "a specific basis exists for imputing the conduct that created the hostile

environment to the employer." Perry v. Ethan Allen, Inc., 115 F.3d 143, 149 (2d Cir. 1997).

Furthermore, "in order to establish a sex-based hostile work environment under Title VII, a

plaintiff must demonstrate that the conduct occurred because of her sex." Alfano v. Costello, 294

F.3d 365, 374 (2d Cir. 2002) (internal quotation marks and citation omitted).

         In considering whether a plaintiff has met her burden as to the sufficiency of the

purported harassment, "courts should 'examin[e] the totality of the circumstances, including: the

frequency of the discriminatory conduct; its severity; whether it is physically threatening or

humiliating, or a mere offensive utterance; and whether it unreasonably interferes with the

victim's Oob] performance."' Rivera v. Rochester Genesee Reg'! Transp. Auth., 743 F.3d 11, 20

(2d Cir. 2012) (alterations in original) (quoting Hayut v. State Univ. ofNY, 352 F.3d 733, 745

(2d Cir. 2003)). "The sufficiency of a hostile work environment claim is subject to both

subjective and objective measurement: the plaintiff must demonstrate that she personally

considered the environment hostile, and that the environment rose to some objective level of

hostility." Leibovitz v. NYC. Transit. Auth., 252 F.3d 179, 188 (2d Cir. 2001). Additionally,


                                                      4
             Case 1:18-cv-06275-AJN Document 27 Filed 09/16/19 Page 5 of 10




"[a]lthough a continuing pattern of hostile or abusive behavior is ordinarily required to establish

a hostile environment, a single instance can suffice when it is sufficiently egregious." Ferris v.

Delta Air Lines, Inc., 277 F.3d 128, 136 (2d Cir. 2001).

        The Court agrees with Defendants that even if Plaintiffs allegations are accepted as true,

they do not describe an actionably hostile work environment. First, Plaintiff does not claim that

the conduct was frequent. See Rivera, 743 F.3d at 20. Rather, the alleged incidents of sexual

harassment are alleged to have occurred over a period of several months, with roughly two to

three incidents per month. See Quinn v. Green Tree Credit Corp., 159 F.3d 759, 768 (2d Cir.

1998) ("As a general matter, isolated remarks or occasional episodes of harassment will not

merit relief under Title VII") (quotation omitted), abrogated in part on other grounds by

National R.R. Passenger Corp. v. Morgan, 536 U.S. 101 (2002); Robinson v. Purcell Constr.

Corp., 859 F. Supp. 2d 245,255 (N.D.N.Y. 2012) (describing five gender based comments over

two months as "sporadic offensive utterances").

         Nor is the conduct set out in the complaint "sufficiently severe to overcome its lack of

pervasiveness." Marmol v. Costco Wholesale Corp., 364 F.3d 54, 59 (2d Cir. 2004). Plaintiff

does not allege that she was "physically threaten[ed] or humiliat[ed]." Rivera, 743 F.3d at 20

(quotation omitted). Plaintiff also has not claimed that the instances of sexual harassment

"unreasonably interfere[d] with the [plaintiffs] [job] performance. 1 Id (quotation omitted). The

complaint alleges that plaintiff suffered occasional sexually suggestive "offensive utterances," id.

(quotation omitted), two invasions of personal space, and, one instance of brief offensive

touching, over several months. Two of these incidents are specifically identified in the

complaint as "sexual advances." Compl. ,r,r 32, 35. Taken together, and even with every

inference drawn in favor of the Plaintiff, this conduct is not severe or pervasive enough to "alter

the conditions" of Plaintiffs employment. See Velazquez v. City ofNew York, No. 08-cv-2159,



         1
           Plaintiff does allege that actions taken in retaliation to her opposition to sexual harassment did in fact
interfere with her job performance. See, e.g., Compl. ,I 106. As discussed below, Plaintiff has stated a retaliation
claim under Title VII, the NYSHRL, and the NYCHRL.

                                                                5
        Case 1:18-cv-06275-AJN Document 27 Filed 09/16/19 Page 6 of 10




2010 U.S. Dist. LEXIS 152609, at *16-21 (S.D.N.Y. Aug. 19, 2010) (holding that roughly

eleven inappropriate comments over sixth months and one instance of unwanted touching were

not sufficiently severe and pervasive), aff'd, 468 Fed. Appx. 22 (2d Cir. 2012); Gregg v. New

York State Dep't a/Taxation & Fin., No. 97-cv-1408, 1999 U.S. Dist. LEXIS 5415, at *35-36

(S.D.N.Y. Apr. 15, 1999) (holding that "10 to 15 allegedly inappropriate conversations ... four

alleged instances of offensive touching and ... repeated invitations to meals, drinks and the like"

were not sufficiently severe and pervasive); see also Quinn, 159 F.3d at 768 (granting summary

judgment for defendant where supervisor told plaintiff that she had been "voted the 'sleekest ass'

in the office" and deliberately touched her breasts with papers that he was holding); Anderson v.

Davis Polk & Wardwell LLP, 850 F. Supp. 2d 392,404 (S.D.N.Y. 2012) (holding that

"occasions" where supervisor would "place her vagina literally on [plaintiffs] left shoulder or

inches from my face" or otherwise invade plaintiffs personal space were not sufficiently severe

or pervasive enough to be actionable).

       Plaintiff relies on Batten v. Global Contact Services, LLC, No. 15-cv-2382, 2018 U.S.

Dist. LEXIS 105327 (E.D.N.Y. June 21, 2018), for the proposition that a single instance of

unwanted touching can meet the severe or pervasive standard. That reliance is misplaced. In

Batten, the plaintiff was subjected to a combination of "a squeeze and a hug" that lasted for more

than ten seconds. Id at *3. During this incident, the defendant "locked his arms around Batten's

body underneath [her] breast" in such a way as to make "contact with Batten's breasts." Id

(quotation marks and citations omitted). The defendant then "lifted [Batten] and squeezed,"

while "press[ing] [his cheek] against hers, his chin over her shoulder." Id The plaintiff in Batten

described it as "a "sexually forceful grope" which "sexually violat[ ed]" and "physically

threaten[ ed]" her. Id at * 14. The court accordingly held that a reasonable juror could find that

the conduct was both humiliating and physically threatening. Id The incident in Batten was

significantly more severe than the sum of the conduct in this case. None of Roth's alleged

behavior could plausibly be described as equivalent to a "forceful grope" or other sexually



                                                     6
         Case 1:18-cv-06275-AJN Document 27 Filed 09/16/19 Page 7 of 10




violating behavior. Likewise, as discussed above, Roth is not alleged to have acted in a

physically threatening or humiliating manner.

       Plaintiffs claim for Title VII sex discrimination must be dismissed.


       B.      NYSHRL Hostile Environment Sexual Harassment Claim Against Newmark
               and Roth

       NYSHRL has the same standard as Title VII for claims of a hostile work environment.

See Berrie v. Bd. of Educ. of the Port Chester-Rye Union Free Sch. Dist., 750 Fed. Appx. 41, 47

(2d Cir. 2018); Leopold v. Baccarat, Inc., 174 F.3d 261,264 n.l (2d Cir. 1999). Because

Plaintiff fails to state a claim for relief under Title VII, her claim under NYSHRL must also be

dismissed.

       C.      NYCHRL Sexual Harassment Claim Against Newmark and Roth

       Unlike the NYSHRL, the standard for actionable sexual harassment under the NYCHRL,

N.Y.C. Admin. Code§ 8-107(1), is significantly lower than Title VII's. A plaintiff must only

show that she was treated "treated 'less well' ... because of her gender, and that the conduct

complained of was neither petty nor trivial." Mihalikv. Credit Agricole Cheuvreux N Am., Inc.,

715 F.3d 102, 113 (2d Cir. 2013) (quoting Williams v. NYC. Hous. Auth., 872 N.Y.S.2d 27, 39,

41 (N.Y. App. Div. 2009)). Whether a statement or incident is "isolated" is "irrelevant" under

the NYCHRL. Hernandez v Kaisman, 957 N.Y.S.2d 53, 59 (N.Y. App. Div. 2012). In some

circumstances, even a single comment may be actionable. See Williams, 872 NY.S. 2d at 41

n.30. As the alleged recipient of sexually suggestive comments, two invasions of personal space,

and two alleged sexual advances, Plaintiff has pled that she was treated "less well" due to her

gender. And it is certainly plausible that they were neither petty nor trivial. See Milhalik, 715

F .3d at 111 (noting that "the employer has the burden of proving the conduct's triviality under

the NYCHRL"); Hernandez, 957 N.Y.S.2d at 59 (holding that "mildly offensive sexual" emails




                                                     7
             Case 1:18-cv-06275-AJN Document 27 Filed 09/16/19 Page 8 of 10




and "isolated" comments "objectifying women's bodies and exposing them to sexual ridicule"

were actionable under the NYCHRL). 2

         Plaintiff has also alleged facts that state a clear basis for imputing liability under the

NYCHRL to Newmark, as well as to Roth, individually. As to Newmark, the relevant provision

states that employers are liable for the conduct of an employee or agent, inter alia, when the

"employee or agent exercised managerial or supervisory responsibility." N.Y.C. Administrative

Code§ 8-107(13)(b)(l); see Compl.            ,r 12 ("That at all times relevant hereto ... Defendant Roth
was Plaintiffs supervisor .... [and] had the authority to hire, fire, or affect the terms of

Plaintiffs employment"). For Roth, Section 8-107(1)(a) ofNYCHRL makes it unlawful '"for an

employer or an employee or agent thereof to create a hostile work environment." Dillon v. Ned

Mgmt., 85 F. Supp. 3d 639,658 (E.D.N.Y. 2015) (quoting N.Y.C. Admin. Code§ 8-107(1)(a)).

         D.       Title VII, NYSHRL, and NYCHRL Retaliation Claims Against Newmark
         To establish a prima facie claim of retaliation under Title VII and the NYSHRL, a

Plaintiff must prove that "(1) she engaged in protected activity; (2) the employer was aware of

that activity; (3) the employee suffered a materially adverse action; and (4) there was a causal

connection between the protected activity and that adverse action." Kelly v. Howard I Shapiro &

Assocs. Consulting Eng'rs, P.C., 716 F.3d 10, 14 (2d Cir. 2013) (quoting Lore v. City of

Syracuse, 670 F.3d 127, 157 (2d Cir. 2012)). The standard for a prima facie NYCHRL

retaliation claim is the same, except for that the plaintiff must only show conduct "reasonably

likely to deter a person from engaging in protected activity" as opposed to a materially adverse

action. Fincher v. Depository Trust & Clearing Corp., 604 F.3d 712, 723 (2d Cir. 2010)

(quoting Williams, 872 N.Y.S.2d at 34). Plaintiffs allegations regarding her meetings with

human resources, followed by her termination a week later are more than sufficient to state a




         2  The Court retains supplemental jurisdiction over the NYCHRL harassment claim, because Plaintiff has
stated a claim under Title VII for retaliation. When a court has federal question jurisdiction over a claim of
retaliation, supplemental jurisdiction extends to claims arising out of the initial conduct that Plaintiff claimed was
discriminatory. Treglia v. Town ofManlius, 313 F.3d 713, 723 (2d Cir. 2002).

                                                                8
         Case 1:18-cv-06275-AJN Document 27 Filed 09/16/19 Page 9 of 10




prima facie case. With regard to the first two steps, Plaintiff has pled that she engaged in

protected activity and that the employer was aware of the activity.

       Plaintiff has also pled that she suffered a materially adverse action. She alleged that one

week after meeting with human resources about Roth, she "was terminated from her position in

retaliation for complaining of sexual harassment." Compl. 1114. Defendants point to the

Complaint's use of the passive voice to argue that Plaintiff never actually alleged that she was

involuntarily terminated by Newmark. See Defendants' Memorandum of Law in Support of

Their Motion for Summary Judgment, Dkt. No. 23, at 19-20. However, at the pleadings stage,

the Court is obliged to draw all inferences in favor of the plaintiff. ATS! Communs, Inc. v. Shaar

Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007). To the extent there is any ambiguity, the Court

interprets the complaint as alleging involuntary termination. Likewise, the Court finds that

Plaintiff has plausibly alleged that there was a causal connection between the termination and her

complaints about Roth's behavior. See Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72,

90 (2d Cir. 2015) ("A retaliatory purpose can be shown indirectly by timing: protected activity

followed closely in time by adverse employment action."); Gorzynski v. JetBlue Airways Corp.,

596 F.3d 93, 110 (2d Cir. 2010) ("Though this Court has not drawn a bright line defining, for the

purposes of a prima facie case, the outer limits beyond which a temporal relationship is too

attenuated to establish causation, we have previously held that five months is not too long to find

the causal relationship.").

        Plaintiff has therefore stated claims ofretaliation against Newmark under Title VII, the

NYSHRL, and the NYCHRL.

        E.      Defendant Roth's Individual Liability for Retaliation

        Plaintiff seeks to hold Defendant Roth individually liable under the NYSHRL and the

NYCHRL for retaliation. Individuals can be held liable under the NYSHRL, N.Y. Executive

Law§ 296(6), and NYCHRL, N.Y.C. Administrative Code§ 8-107(6), if they "aid" or "abet"

unlawful employment discrimination by "actually participat[ing]" in the unlawful conduct.

Tomka v. Seiler Corp., 66 F.3d 1295, 1317 (2d Cir. 1995); see also Feingoldv. New York, 366

                                                     9
        Case 1:18-cv-06275-AJN Document 27 Filed 09/16/19 Page 10 of 10




F.3d 138, 158 (2d Cir. 2004) (noting that NYSHRL and NYCHRL aiding and abetting claims are

governed by the "same standards of analysis"). Furthermore, an individual can be held directly

liable under the NYSHRL's and NYCHRL's retaliation provisions also under an "actually

participates" standard. Malena v. Victoria's Secret Direct, LLC, 886 F. Supp. 2d 349, 366

(S.D.N.Y. 2012); see N.Y. Executive Law§ 296(7) (extending liability for retaliation claims to

"any person engaged in any activity to which this section applies"); N.Y.C. Administrative Code

§ 8-107(7) (similar language). Plaintiff has pled that Roth was her "supervisor" and that he "had

the authority to hire" or "fire" Plaintiff. Compl. ~ 12. She also alleged that he that had given her

a negative performance review that preceded her termination. These allegations give rise

plausible inferences that Roth participated in legally actionable retaliatory conduct against

Plaintiff. Accordingly, the NYSHRL and NYCHRL retaliations claims against Roth, as well as

the NYSHRL and NYCHRL aiding and abetting claims against Roth may go forward.

IV.    Conclusion

       For the reasons articulated above, Defendants' motion to dismiss is GRANTED with

respect to Plaintiffs Title VII and NYSHRL sex discrimination claims, but is DENIED as to all

other claims. The Court will reschedule the Initial Pretrial Conference by a separate order.

       This resolves Dkt. No. 17.



        SO ORDERED.


 Dated: September     2019
        New York, New York


                                                            United States District Judge




                                                     10
